DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 26 and 29 are amended.
Claim 30 is newly added. 
Response to Arguments
Objections to claims 26 and 29 are withdrawn. 
Regarding 35 USC 103 rejections, on page 11 of the Remarks filed February 2, 2021, Applicant asserts Akkurt fails to disclose gathering data for a first node from each of multiple nodes that monitor the first node. Paragraph 0057 of Akkurt discloses a peer computer reporting to the CMS telemetry data regarding the other peer computers. Paragraph 0058 of Akkurt  of discloses the aggregation of the telemetry data at the CMS. The reporting from each peer computer regarding other peer computers discloses that each peer computer is monitoring the peers within each report.  Examiner finds applicant’s argument unpersuasive. 
On page 14-15 of the Remarks filed February 2, 2021, Applicant fails to disclose “identifying the first node as a degraded node ... notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a non-degraded node”. Examiner respectfully disagrees with Applicant’s interpretation of the prior art. 
Seto discloses 
performing a clustering operation upon the first node based at least in part upon the score (para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observations and indicating an anomaly based on the transformed observation’s distance from the previous transformed observations.)
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node (para 0115-0117-discloses identifying an anomaly based on the clustering) 
notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a non-degraded node (Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold that is mapped to the event. As seen in Fig.1, Seto predicts the event based on the clustering. Upon detecting the analogous preceding activity, an alert is generated [para 0188], which is mapped to the degraded status. The detection of the preceding event is based on the clustering, notwithstanding the actual event has not occurred.)
For the above reasoning, Applicant’s arguments are unpersuasive. 
Regarding applicant’s arguments on page 15, Examiner is not relying upon official notice as the basis of a rejection. Examiner has indicated that the applicant’s claim language “identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a non-degraded node” fails to provide logical connection between the threshold and the determination of the degraded status of the node. The recited claim determines the degraded status based on node scores and the clustering of the nodes scores. The claimed threshold is applied to the observation data which is not used in the basis of determination of the degraded status.  Applicant’s arguments suggest whether the observation data exceeds a threshold impacts whether a node is classified as degraded. However, there are no claim limitations providing a logical connection between the observation data and the threshold. In the absence of the applying the threshold to the scores, the relationship between the threshold and observation data has no impact on the determination of whether a node is degraded. 
Examiner suggests Applicant amend the claims to articulate the relationship between the threshold, the observation data and the degraded status. 
Regarding applicant’s arguments on page 16, Applicant asserts that the modifications of the primary reference, Akkurt, would render the claimed invention inoperable. Examiner respectfully disagrees with applicant’s assertions. The static threshold of Akkurt is applied to the availability of a content item within the network, not the observation data of a single node as claimed in the present application. Thus, the claim rejections are not modifying the referenced threshold of Akkurt in any way. 
On page 18, Applicant’s assert that “In addition, neither Akkurt nor the other cited references describe or suggest how or whether Akkurt's operations are to be performed when Akkurt is modified to no longer rely on such static, absolute threshold limits. 
Therefore, Applicant respectfully submits that the Akkurt is inevitably rendered at least unsatisfactory, if not entirely inoperable, and that there is thus no suggestion or motivation to make the alleged modification in the currently alleged combination including Akkurt as mandated by MPEP § 2143.01(V) for at least the foregoing reasons.”
The static threshold in Akkurt is an optional feature that is not required to disclose the claimed invention of Akkurt. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Akkurt/Gupta system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines. Applicant’s arguments are unpersuasive.
Regarding applicant’s arguments directed at claims 2, 4-6, 9-11, 13, 15-17, 20-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 12, 14, 18-19, 22-24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akkurt U.S. Patent Application Publication 2014/0172971 in view of Gupta et al. U.S. Patent Application Publication 2016/0352866 in view of Seto et al. U.S. Patent Application Publication 2015/0205691. 
Claims 1, 12 and 19,
	Akkurt discloses 
gathering observation data for a first node from each of multiple nodes that monitor the first node (para 0058- aggregates the telemetry data to establish a historical throughput, transfer errors), 

the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a nondegraded node (para 0080- disclose a threshold for a health metric).
Regarding Claims 12 and 19, Akkurt paragraph 0203-205 disclose a system and a non-transitory computer readable medium. 
Although Akkurt discloses substantial limitations of the claimed invention, it fails to disclose
wherein the observation data from the each of the multiple nodes corresponds to a service performed by a first virtual controller on the first node in response to at least one request from a respective virtual controller on a corresponding monitoring node of the multiple nodes;
performing a clustering operation upon the first node based at least in part upon the score;
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node
notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a nondegraded node.
In an analogous art, Gupta discloses
wherein the observation data from the each of the multiple nodes corresponds to a service performed by a first virtual controller on the first node in response to at least 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to utilize Gupta for monitoring virtual machines and hypervisors in the Akkurt system peer monitoring system to produce the predictable result of monitoring a cluster of virtual machines.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt with Gupta to monitor the performance of a cluster of virtual machines to reduce performance reduction.
Although Akkurt/Gupta discloses substantial limitations of the claimed invention, they fail to explicitly disclose
performing a clustering operation upon the first node based at least in part upon the score;
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node
notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a nondegraded node.
In analogous art, Seto discloses 
performing a clustering operation upon the first node based at least in part upon the score (para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observations and indicating an anomaly 
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node (para 0115-0117-discloses identifying an anomaly based on the clustering) 
notwithstanding that the observation data for the first node gathered from the multiple nodes met a threshold for identifying the first node as a non-degraded node (Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold that is mapped to the event. As seen in Fig.1, Seto predicts the event based on the clustering. Upon detecting the analogous preceding activity, an alert is generated [para 0188], which is mapped to the degraded status. The detection of the preceding event is based on the clustering, notwithstanding the actual event has not occurred.   Also see para 0084-0089. ) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Akkurt/Gupta system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Claim 24 is rejected under the same rationale as claim 1. 
Claim 27 is rejected under the same rationale as claim 12.

further comprising identifying a second node as a separate node at least by performing a separate clustering operation on separate observation data for the second node gathered by each of a plurality of nodes of the multiple nodes notwithstanding that the separate observation data of the second node gathered from the plurality of nodes met the threshold for identifying the second node as the non-degraded node ( 
MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

The claim limitations are direct to the duplication of the method recited in claim 1 performed on a second node without any new or unexpected results. The court has held that mere duplication of has no patentable significance. Thus, Claims 3, 14 and 23 are rejected under the same rationale as claims 1, 12 and 19. 
(Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold which is mapped to the event. Also see para 0084-0089. ) 
One of ordinary skill in the art before the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Akkurt/Gupta system peer monitoring system to produce the predictable result of classifying and 
Claims 7 and 18, 
wherein at least one of the scores is generated with a statistical technique while the observation data for generating the score remains within the static observation data threshold (Seto para 0113- discloses using Dimensionality reduction analysis which is any statistical procedure that uses transformation to convert a set of observations of possibly correlated variables into a set of values of uncorrelated variables sometimes called principal components.).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Seto for using the Dimensionality reduction analysis in the Akkurt/Gupta system peer monitoring system to produce the predictable result of using statistical analysis for anomaly detection within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta with Seto to improve anomaly identification.
Claims 8 and 22 
further comprising performing a separate clustering operation on a set of vectors representing the observation data for identifying the first node as the candidate low performing node (Seto para 0042-0046- clustering of observation for abnormalities), wherein the separate clustering operation determines a bound for a group of nodes into 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for determining abnormalities based on vectors in the Akkurt/Gupta system peer monitoring system to produce the predictable result of detecting abnormal behavior of nodes in a virtualized cluster environment.  One of ordinary skill in the art at the effective filling date the invention would be motivated to combine Akkurt/Gupta with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Claim 30, 
	wherein the first node is identified as the degraded node at least by performing at least one of (a) identifying the first node as the degraded node based at least in part upon a monitoring frequency for the observation data when the observation data satisfies a condition or (b) identifying the first node as the degraded node based at least in part upon a static threshold when the observation data dissatisfies the condition (Akkurt para 0080- discloses a static threshold for a health metric) 

Claims 2, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Yang U.S. Patent Application Publication 2017/0134237.
Claims 2, 13 and 25, 
	Akkurt/Gupta/Seto discloses

	the observation data, which has been gathered, from the corresponding monitoring node indicates that the [metric] is within an acceptable response
time indicated by the threshold (Seto Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold which is mapped to the event. Also see para 0084-0089.)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Akkurt/Gupta system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose	
The monitored metric is a response time
In an analogous art, Yang disclose 

One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Yang to monitor a response time with the method of the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of detecting an anomaly based on response time when the response time observation is within an acceptable range. The application of the method disclosed by Akkurt/Gupta/Seto is obvious because Seto disclose the application of the clustering methods to monitored performance metrics. One of ordinary skill in the art at the effective filling date of the invention would be motivated to combine Akkurt/Gupta/Seto with Yang to alert administrators of potential degradation of performance of in the cluster of virtual machines based on declining response times.

Claims 4, 17, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Medas et al. U.S. Patent Application Publication 2017/0295078.
Claims 4, 17, 21 and 28, 
	Akkurt/Gupta/Seto discloses
	the threshold to comprises a [metric] of the first virtual controller on the first node pertaining to the at least one request from the respective virtual controller on the corresponding monitoring node (Seto para 0023-0026- disclose monitoring performance data relative to network event and seeks to identify a data immediately prior to the event.)  and 

time indicated by the threshold (Seto Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold which is mapped to the event. Also see para 0084-0089.)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Akkurt/Gupta system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
The monitored metric is a count of errors 
In an analogous art, Medas disclose 
The monitored metric is a count of errors 
 (para 0037- discloses monitoring an error count with respect to a threshold to detect a deviation)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Medas to monitor an error count with the method of the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of .

Claims 5, 9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Korupolu et al. U.S. Patent Application Publication 2009/0228589.
Claims 5, 16 and 20, 
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
	wherein the remediation action comprises at least one of revoking a leadership role of the first node, reassigning a new leadership role to a different node, reassigning a portion of functions performed by the first node to a different node, migrating a user virtual machine on the first user node to the different node in the cluster, or any combination thereof
	In an analogous art, Korupolu discloses
wherein the remediation action comprises at least one of revoking a leadership role of the first node, reassigning a new leadership role to a different node, reassigning a portion of functions performed by the first node to a different node, migrating a user 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for remediating a degraded node in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of remediating the performance issues within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Korupolu to eliminate the performance degradation in the cluster of virtual machines.
Claim 9, 
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
wherein at least one of the plurality of vectors is composed of at least one of an inter-node observation, or an inter-service observation
In an analogous art, Korupolu discloses
wherein at least one of the plurality of vectors is composed of at least one of an inter-node observation, or an inter-service observation (Korupolu para 0025- disclose the intra-service (mapped to the intra-VM metrics) vectors) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for analyzing intra-node observation for abnormal behaviors in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of remediating the performance issues within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Korupolu to eliminate the performance degradation in 
Claim 15, 
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
further comprising initiating remediation that alters a status of the first node identified as the degraded node. 
In an analogous art, Korupolu discloses 
further comprising initiating remediation that alters a status of the first node identified as the degraded node (para 0028- 0030- identify VMs to be migrated, para 0032-migrates VMs until nodes are below threshold).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for remediating a degraded node in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of remediating the performance issues within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Korupolu to eliminate the performance degradation in the cluster of virtual machines.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Farkas et al. U.S. Patent Application Publication 2016/0085582 in view of Dinger U.S. Patent Application Publication 2013/0166745.
Claim 6,  
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose

In an analogous art, Farkas discloses 
wherein a delay is introduced after initiating the first remediation and before initiating a second remediation (para 0032- discloses a waiting period prior to taking the second corrective action).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Farkas for delaying a second remediation action in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of staggering the remediation actions within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Farkas to gradually escalate the remedial action to address performance degradation in a cluster of virtual machines.
Although Akkurt/Gupta/Seto/Farkas discloses substantial limitations of the claimed invention, it fails to disclose
the clustering operation comprises tallying occurrences of an event that is considered by a node of the multiple nodes as the candidate low performing node.
In an analogous art, Dinger discloses 
the clustering operation comprises tallying occurrences of an event that is considered by a node of the multiple nodes as the candidate low performing node (para 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Dinger for fault occurrences in the Akkurt/Gupta/Seto/Farkas system peer monitoring system to produce the predictable result of detecting reoccurring faults by a node to evaluate the severity of the problem within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto/Farkas with Dinger to identify repeated faults and increase remediation measures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Rastogi et al. U.S. Patent Application Publication 2014/0344226.
Claim 10,
	Akkurt/Gupta/Seto discloses 
	wherein the at least one score is beyond a scoring threshold that is used to identify candidate low performing nodes (Seto para 0023-0026- disclose monitoring performance data relative to network event and seeks to identify a data immediately prior to the event. Fig. 1, item 118 disclose measuring the threshold event)
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
	 further comprising removing at least one score from the scores that are used in a identifying the first node as the candidate low performing node,

	further comprising removing at least one score from the scores that are used in a identifying the first node as the candidate low performing node (para 0023- discloses removing extreme values to normalize the data)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Rastogi for dropping scores to normalize the data in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of normalize the data  used to evaluate whether a node is degraded.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Rastogi to improve anomaly detection by filtering out extremes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Vasseur et al. U.S. Patent Application Publication 2016/0218951.
Claim 11,
	Akkurt/Gupta/Seto discloses
identifying the first node as a degraded node while the observation data for the first node remains within a static observation data threshold (Seto para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observation and indicating an anomaly based on the transformed observation’s distance from the previous observations. Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art 
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
wherein the clustering operation comprises a density- based spatial clustering analysis.
In an analogous art, Vasseur
wherein the clustering operation comprises a density- based spatial clustering analysis (Vasseur para 0041-0042- discloses the use of DBSCAN for clustering of anomalies).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Vasseur for a density- based spatial clustering analysis in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of clustering anomaly data for detection of outliers.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto with Vasseur to improve anomaly detection of outliers.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Akkurt/Gupta/Seto in further view of Lv U.S. Patent Application Publication 2016/0095135 in view of Hunzinger U.S. Patent Application Publication 2001/0051524.
Claims 26 and 29,
Akkurt/Gupta/Seto discloses 
identifying a second node as a separate degraded node at least by performing a separate clustering operation on separate observation data gathered by each of a plurality of nodes of the multiple nodes for the second node based at least in part upon [a metric] pertaining to the first node (Seto para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observations and indicating an anomaly based on the transformed observation’s distance from the previous observations. A person of ordinary skill in art would understand during the clustering, the transformed score is compared to other transformed scores from other nodes.)
Although Akkurt/Gupta/Seto discloses substantial limitations of the claimed invention, it fails to disclose
	a ratio of a first number of timeouts to a second number of responses
	wherein the ratio is incremented or decremented based at least in part upon the first number of timeouts
In an analogous art, Lv
a ratio of a first number of timeouts to a second number of responses (para 0103- discloses tracking time ratio of a node)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Lv for tracking the timeout ratio in the Akkurt/Gupta/Seto system peer monitoring system to produce the predictable result of detecting whether the timeout ratio exceeds a threshold indicating abnormal behavior of a node in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention 
Although Akkurt/Gupta/Seto/Lv discloses substantial limitations of the claimed invention, it fails to disclose
	wherein the ratio is incremented or decremented based at least in part upon the first number of timeouts
In an analogous art, Hunzinger discloses
	wherein the ratio is incremented or decremented based at least in part upon the first number of timeouts (para 0029- disclose incrementing a ratio based on the number of handoffs timeouts) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Hunzinger for incrementing the ratio in the Akkurt/Gupta/Seto/Lv system peer monitoring system to produce the predictable result of incrementing a ratio metric to detect anomalies in a virtual environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Akkurt/Gupta/Seto/Lv with Hunzinger to predict potential degradation of performance of in the cluster of virtual machines.

Examiner Note: Examiner suggests applicant schedule an interview to assist in expediting and advance prosecution.  

Conclusion
Relevant Prior Art: 
Feller et al. U.S. Patent Application Publication 2016/0308734- discloses a multi-level threshold that monitors an absolute threshold level and less severe levels with counters. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459